        Case 2:20-cv-02183-DMC Document 6 Filed 12/28/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL JAMES PRATT,                              No. 2:20-CV-2183-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). A

20   review of the docket reflects that defendant has been served. See ECF No. 4. Pursuant to Eastern

21   District of California General Order 615, this action is stayed pending filing of the Certified

22   Administrative Record by defendant. Once filed, the stay will be lifted and the Court will set a

23   schedule for the case.

24                  IT IS SO ORDERED.

25

26   Dated: December 23, 2020
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
